Title: Patrick Henry in Council to Henry Laurens, 23 November 1778
From: Henry, Patrick
To: Laurens, Henry



Sir
Wmsburg Novr. 23d. 1778.

I am Honoured with the Receipt of your Favour of the 14th. instant covering two Acts of Congress viz. one of the 10th. instant for obtaining from this State & Maryland, Gallies to attack East Florida. another of the 11th for requesting permission to export from Petersburg in Virginia a Quantity of Flour & Bread for the use of his most Christian Majesty.
No Time has been lost in giving Efficacy & Despatch to both these Measures. Orders are issued to the Naval Office to permit the Exportation of the Flour & Bread as requested. I only wish that the French Gentlemen might be informed, that the Quality of our Flour this year is by no means equal to what it is in common Harvests, owing to the Weavil & other Accidents.
In the Deliberation which was had on the Subject of furnishing the requisite Aid to attack Florida, the Council with myself ever anxious to forward the Views of Congress, were not a little embarrassed. We have two Vessels called Ship Gallies drawing eight or nine feet water carrying about eighteen 3 or 4 Pounders & one of them formed to use two heavy Guns in the Bow in Still Water with Men, & about Six smaller Gallies, calculated for Service in the Bay or rivers. The latter it is thought cannot without great Danger of Sinking, be sent to Sea. The former are therefore pitched upon to go on the Service required, if Congress think them fit. In the mean time Orders are given for them to be got in readiness which I’m informed may be in three Weeks; and they will proceed to Charles Town unless they are countermanded by Congress.

Besides these two Vessels there is the Ship Caswell belonging to this State Stationed in North Carolina to protect the Trade. She carrys about Guns 12, 9, & 6 pounders & 135 men & draws about 5 feet Water. I write to Day to Governor Caswell to know if she can be spared, & if possible to get her added to the other two above described, for the expedition. When Congress were pleased to call for Vessels fitted for this particular Service, their Designs might have been answered if the Service had been explained. Not being favor’d with any such Explanation I have been obliged to proceed in uncertainty.
When General McIntosh was directed to begin his Operations on the Frontiers against the Indians I gave orders to 14 Counties beyond the Mountains to furnish him with any number of Militia he should call for. His Requisitions were sent to such of them as he chose long since. The number of Men sent to him, I know not. But a few Days ago three County Lieutenants appeared before the Council Board & informed that their Counties & two others adjacent, were called upon by the General to send him 1,000 men immediately. These Gentlemen easily convinced the Executive, that it was impossible to comply with this Demand, because it would be the 20th December before the men could be assembled at some rendezvous to begin the march, & that no Tents, Kettles, Horses, provisions or Necessaries were to be had for the Service: And because many of the Troops would have 400 Miles to proceed thro’ a Country chiefly Desart, & utterly unfurnished with those Things which are essential to the Support of human Life at that inclement Season when the Snows are several Feet Deep on the great Ridges of Mountains, many of which Lay in their Rout. Knowing therefore the utter impossibility of the Measure, the Council unanimously concurred with me in judging it necessary to countermand General McIntosh’s orders, & I have accordingly done so. The General shall be apprized of it as soon as possible, & will take his measures accordingly.
I did myself the honor to inform you by Letter which I doubt from yours has not reached your Hands, of several Matters respecting the marching of the Militia from this State to Charles Town, which was requested by Congress. When the requisition arrived here the Assembly was sitting. It became necessary to lay the matter before them as the Law gave the power of marching the Militia to a Sister State only in cases of actual Invasion. An Act was thereupon passed to enable the Executive to send out the Militia when certain Intelligence of an intended Invasion should be received. Just in the Instant when orders were going to be sent to put the Men in Motion for Charles Town, a Letter from Governor Johnston arrived, by which it was apparent the Enemy had no Designs on that place but it was said, meditated a Descent on the Eastern Shore. Upon this the Council thought with me it was proper to suspend the Matter, & it has remained in that Suspense ’till the present Time.
I send inclosed a List of sundry Acts of Congress received Since Septr. last, most or all of which I thought I had acknowledged the Receipt of by particular addresses which I had the honor of sending you.
The Variety of Matter which the present occasion calls on me to mention will I hope plead my Excuse for the Length of this Letter.
I beg to be presented to Congress in the most acceptable manner & in Terms expressive of that high Regard with which I have the Honour to be
Sir Yr. Mo. obedt. & very hble Servt.
P. Henry

P.S. I am looking out for a Messenger to carry your Despatches to Govr. Caswell

